Citation Nr: 0808002	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-14 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee laceration.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left lower extremity anterolateral 
fasciotomy, with sensory changes (common peroneal and deep 
peroneal nerve distribution).

3.  Entitlement to initial compensable evaluation for left 
lower extremity anterolateral fasciotomy residuals, with 
recurrent muscle herniation.

4.  Entitlement to an initial compensable evaluation for left 
anterolateral calf surgical scars, postoperative fasciotomy.

5.  Entitlement to service connection for a chronic left knee 
disorder, post multiple arthroscopic procedures.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1998 to April 2002.  
He was born in 1976.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office. 

Service connection is also now in effect for residuals, right 
hip iliotibial band syndrome, claimed as hip pain; brachial 
neuritis of the right upper extremity; and brachial neuritis 
of the left upper extremity, each evaluated as noncompensably 
disabling.

The veteran was scheduled to provide testimony before a 
Veterans Law Judge at a videoconference hearing in May 2007, 
but he did not appear.

In a decision in July 2007, the Board denied entitlement to 
service connection for right shoulder strain with 
interscapular shoulder pain, left shoulder strain with 
interscapular shoulder pain, bilateral ear pain, bilateral 
hearing loss, and tinnitus.  The Board remanded the issues 
shown on the front page of the present decision.

In January 2008, an additional packet of clinical records 
relating to recent knee care was received by the Board.  
These records were attached to the claims file in March 2008.

For reasons which will be discussed in the Remand section of 
this decision, the issue of entitlement to service connection 
for a chronic left knee disorder, post multiple arthroscopic 
procedures, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be advised 
of any further action required on his part.


FINDINGS OF FACT

1.  Since service, the veteran's laceration scar residuals of 
the left knee have been manifested by mild tenderness; the 
veteran may wear a knee pad to protect the scar against re-
traumatization.

2  Post-fasciotomy residuals include no more than slight 
peroneal nerve sensory changes only, e.g., mild residual 
dythesiasias in the sites and slightly diminished sensations 
in patterns generally in the vicinity of the two surgical 
scars.
 
3  The veteran's muscular residuals of the fasciotomy 
surgeries involve a palpable defect in the fascia underlying 
one surgical incisional scar which measures 8 cm, and with 
plantar flexion of the left ankle, a nontender reducible 1/2 cm 
x 8 cm muscle herniation; these are mild at most, and do not 
more nearly approximate extensive herniation.

4  The veteran's two fasciotomy scars are well healed, 
involve small areas, and are without tenderness and have no 
sensory changes except the minimal peroneal diminution under 
the surgical areas, and contemplated above.


CONCLUSIONS OF LAW

1.  The criteria for a evaluation in excess of 10 percent for 
a laceration scar to the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.118, Diagnostic Code (DC) 7804 (2007).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity, have not been 
met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124, 
4.124a, DC 8521, 8523 (2007).

3.  The criteria for a rating in excess of 0 percent for 
recurrent muscle herniation, left lower extremity, have not 
been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, DC 5326 (2007).

4  The criteria for an evaluation in excess of 0 percent for 
left anterolateral calf surgical scars are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.118, DC 7802-7805, 7804 (2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, e.g., actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 
2007).

The veteran filed his initial claim for service connection in 
April 2002.  The initial comprehensive VA examination was 
undertaken in November 2002.  The initial rating decision was 
in May 2003, and granted service connection for the herein 
concerned disabilities and assigned noncompensable ratings 
for each.  The veteran filed a notice of disagreement (NOD) 
in April 2004.  Rating action in February 2005, in pertinent 
part, increased to 10 percent the evaluation assigned for two 
of the disabilities, and an SOC was issued in February 2005.  
The veteran's Substantive Appeal, a VA Form 9, was filed in 
April 2005.
.
Throughout, the veteran was fully informed of actions being 
taken.  A specific Dingess letter was sent in March 2006.  In 
July 2007, the Board decided several issues and remanded the 
case on the herein concerned issues.  After development of 
the evidence, to include a new VA examination, an SSOC was 
issued in November 2007.  A statement was also submitted from 
the veteran's father, and is of record.

Evidence has been introduced into the file, and 
communications were provided with regard to the requirements 
for his claims.  In the aggregate, and as will be discussed 
further below, the Board finds that the RO has satisfied the 
duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
give VA to substantiate the claim.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008).  In this regard, the notifications to 
the veteran were entirely adequate to inform him, or any 
reasonable person for that matter, of what was required, and 
that he needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error shown. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  In fact, he has recently 
specifically indicated that he has nothing further to add.

Development has taken place in this case, and the 
circumstances of the various ratings have changed during the 
course of the present appeal.  In the aggregate, the veteran 
and his representative have demonstrated actual knowledge of 
and have acted on the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim) and related notification requirements 
have been fulfilled as contemplated in Vasques-Flores, supra.  
Any presumption of error as to VCAA notice has been rebutted 
in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

When, as in this case, the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Other than what has already been effectuated by the VARO in 
rating the herein concerned disabilities, the Board does not 
find that further staging is required based on the evidence 
of record.

Finally, with further respectto Vazquez-Flores v. Peake, 
supra, the Board finds that every effort has been made to 
inform the veteran as to what is required for increased 
compensation for the herein concerned disabilities, under 
whatever alternate diagnostic codes might be available; and 
he has affirmatively indicated by his actions and words that 
he fully comprehends what is required.  

II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology, because 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban at 261-
262.  

The VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97.  A veteran who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, provided that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under DC 5257, there must also be limitation of motion 
under DC 5260 or 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a 0 percent rating under either of those codes, 
there is no additional disability for which a rating may be 
assigned.  Id.

In VAOPGCPREC 9-98, the General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
that opinion considered a hypothetical situation in which a 
knee disability was evaluated under DC 5259 which was 
productive of pain, tenderness, friction, osteoarthritis 
established by
X-rays, and a slight loss of motion.  For the purposes of the 
hypothetical, it was assumed that DC 5259 did not involve 
limitation of motion.  Given the findings of osteoarthritis, 
the General Counsel stated that the availability of a 
separate evaluation under DC 5003 in light of sections 4.40, 
4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  Absent X-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under DC 5260 or DC 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under DC 5259, and the provisions of 4.40, 
4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004.

Under former Rating Schedule criteria, scars were rated on 
the basis of disfigurement, etc., or on the extent of 
constitutional symptoms and physical impairment.  38 C.F.R. § 
4.118, DC 7813 (effective prior to Aug. 30, 2002).  Under the 
current version of Diagnostic Code 7813, effective August 30, 
2002, they are to be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 
7805).

Under the former version of 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a noncompensable evaluation was warranted for a 
slightly disfiguring scar of the head, face, or neck.  A 10 
percent evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring. A 50 percent evaluation required 
that the scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, DC 
7800 (effective prior to Aug. 30, 2002).

Under the revised criteria as of August 30, 2002, for rating 
the skin, DC 7800 (disfigurement of the head, face, or neck) 
provides an 80 percent evaluation with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation.  For one characteristic of disfigurement, a 10 
percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

38 C.F.R. § 4.118, DC 7803 (as in effect prior to Aug. 30, 
2002) provided a 10 percent rating for scars if they were 
superficial, poorly nourished, with repeated ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior 
to Aug. 30, 2002) provided a 10 percent rating for 
superficial scars that were tender and painful on objective 
demonstration.  A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

38 C.F.R. § 4.118, DC 7805 (as in effect prior to Aug. 30, 
2002) provided that scars were also rated on limitation of 
function of the part affected.

Under 38 C.F.R. § 4.118, DC 7801 (as in effect Aug. 30, 
2002), a 10 percent rating is warranted for: Scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.).  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.




Under DC 7802 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for:  Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion:  Area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1):  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2):  
A superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, unstable.  Note 
(1):  An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2):  
A superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination.  Note (1):  A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2):  In 
this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect Aug. 30, 2002), other scars will 
be rated on limitation of function of the affected part.

In the present case, a 10 percent rating for mild peroneal 
nerve disability is afforded under Diagnostic Codes 8520, 
8521, 8524, 8525, and 8526.  All remaining potentially 
relevant code sections provide only 10 percent or 
noncompensable evaluations.  Thus, the veteran is entitled to 
a 10 percent rating under DC 8520, 8521, 8524, 8525, or 8526 
for the neurologic manifestations of the disability at issue.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbance  38 C.F.R. § 4.120.



Paralysis of the external popliteal (common peroneal) nerve 
is rated under DC 8521. When there is complete paralysis, 
with foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; with anesthesia covering the 
entire dorsum of the foot and toes, a 40 percent rating is 
assigned.  When there is severe incomplete paralysis, a 30 
percent rating is assigned.  When there is moderate 
incomplete paralysis, a 20 percent rating is assigned.  When 
there is mild incomplete paralysis, a 10 percent rating is 
assigned. 

For disability of the peripheral nerves, disability ratings 
are based on whether there is complete or incomplete 
paralysis of the particular nerve.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  See 38 
C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 

The veteran's peripheral neuropathy of the lower extremities 
is rated as separate 10 percent disability ratings pursuant 
to the provisions of 38 C.F.R. § 4.124a, DC 8521, which 
governs the evaluation of paralysis of the external popliteal 
nerve.  Under this code, an evaluation of 10 percent is 
assigned for mild incomplete paralysis.  A 20 percent rating 
requires moderate incomplete paralysis, and a 30 percent 
rating requires severe incomplete paralysis of the external 
popliteal nerve.  A 40 percent evaluation requires complete 
paralysis of the external popliteal nerve, manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.

The Rating Schedule provides a maximum schedular 10 percent 
rating for extensive muscle hernia, without other injury to 
the muscle.  38 C.F.R. § 4.73, DC 5326.




III.  Factual background and Analysis

A.  Residuals, left knee laceration

Service medical records are in the file for historical 
comparison.

On VA examination in November 2002, the veteran gave a 
history of falling in gravel, after which the wound was 
cleaned and debrided and the laceration sutured.  He said 
that the scar was now tender to touch.  If he hit the knee, 
he would develop swelling in the area of the scar line.  
There was an occasional popping sensation in the left knee.  
On examination, there was mild tenderness around the 
laceration scar.

On examination, he had no problems arising from the chair and 
had a normal gait on walking.  He carried a cane for 
assistance and wore a knee pad on the left knee.  On the 
anterior aspect of the left knee joint overlying the 
superomedial aspect of the patella, there was a 2x2 cm, 
stellate scar which was well healed, stable, and without 
adherence to underlying tissue.  The scar was tender to 
palpation.

On VA examination in August 2007, with regard to the 
laceration scar from the incident in service when he fell in 
the gravel, he said that he had residual tenderness in the 
scar when he traumatized the area when it would be tender and 
lasted for days.  He sometimes wore a knee pad to protect the 
scar area.  The scar itself had been stable and without 
breakdown.  It did not impair him in daily activities and he 
had missed no work because of it in the prior year. 

In assessing these particular laceration residuals, it 
appears that the left knee scar continues to manifest some 
mild or slight tenderness, particularly if re-traumatized.  
Accordingly, the 10 percent currently assigned is a 
reasonably justified.  However, there is no other functional 
impact, and the scar is not so involved or widespread as to 
warrant an evaluation in excess of 10 percent.  The evidence 
is not equivocal and a doubt is not raised in that regard. 




B.  Residuals, left lower extremity anterolateral fasciotomy 
- sensory changes, recurrent muscle herniation, and post-
surgical calf scars

Service medical records are in the file for historical 
comparison.

On VA examination in November 2002, the veteran reported 
having had an injury to his left lower leg in training.  He 
had done a spinning maneuver during a reconnaissance exercise 
and dropped to the ground in response to arms fire at which 
point he developed a sudden, sharp pain in the left lower 
extremity and then a numb-type sensation.  After the exercise 
was finished, he noticed a large swelling just distal to the 
left knee along with ecchymosis.  He was thought to have a 
possible compartment syndrome and was transferred to Tripler 
Regional Medical Center, where it was thought that he might 
have vascular and nervous problems but no surgical 
interventions were initially undertaken.  About a year later, 
because of continued problems, he had undergone two 
fasciotomy procedures.  At present, he had an aching 
sensation in the leg, was unable to run very well and had a 
numb sensation on the outer aspect of the scar line.  When he 
stood, he also had a bulging of the muscle where the fascia 
was torn.

The veteran also reported that he had a several years' 
history of bilateral knee strains on running and other 
exercise, from which he now had morning stiffness in his 
knees and a popping sensation.  There was also some pain in 
the lateral aspect of the left knee and a locking sensation 
on occasion without swelling or increased warmth.  If he was 
active during the day, his knees would ache at night.  X-rays 
were normal.  The examiner concluded that there was 
insufficient clinical basis for diagnosing a chronic 
condition in this regard.

On examination, the left knee had no warmth, effusion, or 
erythema.  Extension was to 0 degrees, and flexion was to 140 
degrees, with no change when repeated against resistance.  
The veteran complained of pain on the lateral aspect of the 
left knee with external rotation in the McMurray's sign.  
Lachman's was negative and without instability.  His two 
surgical scars from the fasciotomies were described as 

well healed, but he had slight tenderness to palpation around 
the scar lines.  When he stood, he had a 5x2 cm. bulging area 
from the previous fascial tear, located just lateral of the 
tibia and 3/4 of the way up his calf area.  X-rays of the tibia 
and fibula were normal.

Pursuant to the Board's remand action, on VA examination, in 
August 2007, it was noted that in the past, he had had 
diagnostic arthroscopy of the left knee and had been 
diagnosed with an osteochondral defect of the medial femoral 
condyle, chondromalacia of the patella, and arthrofibrosis, 
for which he had undergone multiple arthroscopic procedures, 
the most recent of which had been in January 2007.  He had 
had flare-ups of left leg pain and associated with the 
surgery, for which he had lost some time from work and took 
pain medications.  Walking was limited to 15-30 minutes by 
pain and sometimes he used a cane.

On examination, with regard to the fascial tear trauma 
residuals, he said that even after the fasciotomy procedures, 
he still had residual dythesias and numbness at that site and 
now of the surgical scar itself, with flare-ups in the way of 
a dull, aching pain which occurred with variable frequency, a 
least weekly, lasting for hours and relieved by one of the 
many pain medications he has been prescribed.  He denied 
associated problems with the left foot and said he was not 
impaired in daily activities but had lost 3 days at work in 
the past year as a result of pain flare-ups.

On examination, he had no problems arising from the chair and 
had a normal gait on walking.  He carried a cane for 
assistance and wore a knee pad on the left knee.  On the 
anterior aspect of the left knee joint overlying the 
superomedial aspect o the patella, there was a 2x2 cm 
stellate scar which was well healed, stable and without 
adherence to underlying tissue.  The scar was tender to 
palpation.  Ranges of motion of the left knee was tested in 
all projections and was not painful from 0 to 140 degrees.  
On the lateral aspect of the left leg there was a 8 cm. and a 
5 cm. surgical incisional scar, each of which were well 
healed, not tender and stable without adhesions.  However, 
they both had decreased sensation with dysthesias in an area 
measuring about 1 cm. in width by the length of each scar, 8 
cm and 5 cm, respectively.  There was also a palpable defect 
in the fascia underlying the surgical incisional scar which 
measured 8 cm.  With plantar flexion of the left ankle, there 
was a reducible muscle herniation which was nontender, 
estimated to be about
1/2 cm x 8 cm.  Neurologically, sensation was intact to light 
touch except for the areas described above.

Pertinent diagnoses were laceration of the left knee 
(superomedial aspect of the patella) resolved, with a 
residual tender scar involving less than 1% of the total body 
surface areas as described; traumatic fascial tear with left 
lower leg anterior compartment status post fasciotomy with 
residuals, well healed nontender surgical scars with 
associated numbness (affecting 1% of the total body surface) 
and a recurrent muscle herniation as described.  The examiner 
specifically opined that there was no evidence of motor 
paralysis of the left lower extremity associated with the in-
service injuries.

In September 2007, the veteran's father submitted a VA Form 
21-4128 with regard to his in-service injuries, and the fact 
that he now has to wear a hinged brace on the left knee 
following his most recent surgery.  This is pertinent to the 
Remand segment of this decision, below.  Even when copies of 
that documentation and additional evidence associated with 
that packet were received in January and associated with the 
file in March 2008, nothing was shown therein which relates 
to the increased rating issues addressed on the merits 
herein.

In assessing the multiple facets of the veteran's current 
residuals from his fasciotomy procedures, there are three 
distinct aspects to be addressed.  First, he has sensory 
changes associated with the peroneal nerve distribution.  The 
area of the surgical scars shows some lack of sensation, the 
numbness affecting less than 1% of the body surface.  
Although by its very nature, the area is in the vicinity of 
the scars, it appears that there is a perfectly valid basis 
for the VARO opting to assign the rating under nerve damage, 
and in this case, for mild impairment.  There is no sign of 
actual motor paralysis and the changes are solely sensory.  
The lack of sensation is primarily proximate to but not 
"part of" the scars.  Thus, in that regard, although he 
also has service connection for the surgical scars 
themselves, there is no basis for assigning a separate 
compensable rating for those.  To do so would result in 
pyramiding  On the other hand, he does has another separate 
manifestation of the fasciotomies, namely the muscle 
herniation which takes the form of two small but identifiable 
protrusions described above.  However, these are not of such 
extent as to be more nearly approximating a level of 
"extensive" as required for a compensable rating.  In these 
areas, the evidence is not equivocal and a reasonable doubt 
is not raised. 

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  Actual clinical findings and medical expert 
opinion give no indication of such an unusual disability 
picture that application of regular schedular standards is 
impractical.  This is of course entirely separate and apart 
from the aggregate impact of all of his service-connected 
problems, now and in the present, and in that regard, he is 
free to pursue additional claims with other evidence in the 
future.  However, in this specific instance, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a left knee laceration is denied.

An initial evaluation in excess of 10 percent for residuals 
of a left lower extremity anterolateral fasciotomy, with 
sensory changes (common peroneal and deep peroneal nerve 
distribution), is denied.

An initial compensable evaluation for left lower extremity 
anterolateral fasciotomy residuals, with recurrent muscle 
herniation, is denied.

An initial compensable evaluation for left anterolateral calf 
surgical scars, postoperative fasciotomy, is denied. 



REMAND

As noted above, service connection is already in effect for a 
variety of left lower extremity problems due to a laceration 
and a separate trauma which has required surgery and resulted 
in postoperative residuals.  

The veteran has reported having multiple knee sprains in 
service, and his original claim mentioned knee pain.  

On VA examination in 2002, the veteran reported that he had a 
several years' history of bilateral knee strains on running 
and other exercise, from which he was currently having 
morning stiffness in his knees, and a popping sensation.  
There was also some pain in the lateral aspect of the left 
knee and a locking sensation on occasion, without swelling or 
increased warmth.  He said that if he were active during the 
day, his knees would ache at night.  X-rays were normal.  The 
examiner concluded that there was insufficient clinical basis 
for diagnosing a chronic condition in this regard.

On VA examination, in August 2007, it was noted that the 
veteran had previously undergone a diagnostic arthroscopy of 
the left knee and had been diagnosed with an osteochondral 
defect of the medial femoral condyle, chondromalacia of the 
patella, and arthrofibrosis, for which he underwent multiple 
arthroscopic procedures, the most recent of which had been in 
January 2007.  He had experienced flare-ups of left leg pain 
associated with the surgery, for which he had lost some time 
from work and took pain medications.  Walking was limited to 
15-30 minutes by pain, and sometimes he used a cane.

In September 2007, the veteran's father submitted a VA Form 
21-4128 with regard to his in-service injuries, and the fact 
that he now has to wear a hinged brace on the knee following 
his most recent surgery (in January 2007).  Then, in January 
2008, a packet of evidence was received with the original of 
the veteran's father's correspondence relating to the recent 
knee problems and surgery.



The veteran is not currently service connected for additional 
left knee or ankle problems, e.g., residuals of arthroscopies 
of the left knee and diagnoses of osteochondral defect of the 
medial femoral condyle, chondromalacia of the patella, and 
arthrofibrosis, per se; however, rating actions have listed, 
as non-service-connected, separate issues of "left knee 
pain" and "left ankle pain and bruising".  

The May 2003 rating decision, from which the above appeal 
arose, denied service connection, in pertinent part, for left 
knee pain.  In his April 2004 NOD, the veteran stated that 
one of the issues he wished to appeal was "for service 
connection for laceration of the left knee.  I contest this 
decission [sic] due to the fact that this injury was received 
while at PLDC [Primary Leadership Development Course].  The 
scar left behind is still very visible and draws attention."  
The RO interpreted that statement as relating only to the 
issue of the disability rating assigned for the service-
connected left knee scar, and the SOC issued in February 2005 
did not address the issue of service connection for other 
left knee disability. 

On his VA Form 9 in April 2005, the veteran reiterated his 
concern about the left knee pain, saying it had turned out to 
be caused by worn cartilage, and he pointed out that it had 
been raised on his original claim in April 2002.  The RO, in 
a letter of November 2005, advised him that his claim for 
left knee pain had been denied and not timely appealed, thus 
requiring the submission of new and material evidence to 
reopen the claim.

The Board appreciates the careful and thorough handling of 
this issue by the RO, including its not-unreasonable 
interpretation of the veteran's NOD.  We believe, however, 
that our obligation to give a sympathetic and liberal reading 
to the veteran's contentions now requires us to recognize his 
NOD as including the issue of left knee disability beyond the 
service-connected scar.  See Szemraj v. Principi, 357 F. 3d 
1370, 1373 (Fed. Cir. 2004).  Therefore, a remand is required 
for an SOC, per Manlincon v. West, 12 Vet. App. 238 (1999) 
(NOD initiates review by the Board of the RO's denial of a 
claim, and bestows jurisdiction on the Court, so the Board 
must remand such issue to the RO, for issuance of an SOC).


In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should review the record, to 
include the recently submitted evidence 
and argument, undertake any development 
deemed necessary, and issue an SOC 
regarding the issue of service connection 
for a chronic left knee disorder, post 
multiple arthroscopic procedures.  If the 
record warrants the use of a different 
diagnosis, the RO should make that change.

2.  Then, if, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to this issue, that 
claim should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on any matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


